Judgment unanimously affirmed with costs. Memorandum: We reject plaintiff’s contention that Supreme Court erroneously found that defendants had adversely possessed the concrete slab. The court’s findings of fact, which are fully supported by the record, established that defendants’ possession of the concrete slab, used as a boat launch, was hostile and under claim of right, actual, open and notorious, exclusive and continuous for the statutory period (see, Belotti v Bickhardt, 228 NY 296, 302; Doherty v Matsell, 119 NY 646; City of Tonawanda v Ellicott Cr. Homeowners Assn., 86 AD2d 118, 120; see also, Chavoustie v Stone St. Baptist Church, 171 AD2d 1055).
We also reject plaintiff’s contention that defendants’ claim was barred because plaintiff had paid real property taxes on the disputed property (see, Consolidated Ice Co. v Mayor of City of N. Y, 166 NY 92, 101; see also, Archibald v New York Cent. & Hudson Riv. R. R. Co., 157 NY 574, 583). (Appeal from Judgment of Supreme Court, Jefferson County, Gilbert, J. — Adverse Possession.) Present — Denman, P. J., Green, Pine, Balio and Fallon, JJ.